Name: 92/357/EEC: Commission Decision of 23 June 1992 amending Decision 92/255/EEC establishing a list of semen collection centres approved for the export to the Community of deep-frozen semen of domestic animals of the bovine species from certain third countries
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1992-07-11

 Avis juridique important|31992D035792/357/EEC: Commission Decision of 23 June 1992 amending Decision 92/255/EEC establishing a list of semen collection centres approved for the export to the Community of deep-frozen semen of domestic animals of the bovine species from certain third countries Official Journal L 192 , 11/07/1992 P. 0071 - 0072COMMISSION DECISION of 23 June 1992 amending Decision 92/255/EEC establishing a list of semen collection centres approved for the export to the Community of deep-frozen semen of domestic animals of the bovine species from certain third countries (92/357/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of deep-frozen semen of domestic animals of the bovine species (1), as last amended by Council Directive 90/425/EEC (2), and in particular Article 9 thereof, Whereas Commission Decision 92/255/EEC (3) establishes establishes a list of semen collection centres in certain third countries; Whereas the competent veterinary services of New Zealand have forwarded a list of semen collection centres officially approved for export of bovine semen to the Community; Whereas Community on-the-spot visits have been undertaken or will be undertaken to ensure the uniform application of Directive 88/407/EEC, particularly in relation to the veterinary supervision of semen production systems, the powers of the veterinary services and the supervision to which semen collection centres are subject; whereas, therefore, the Commission is satisfied that the centres approved meet the terms of Directive 88/407/EEC and can, in the circumstances, be included in a list of centres approved for the export of bovine semen to the Community; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 92/255/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 23 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 194, 22. 7. 1988, p. 10. (2) OJ No L 224, 18. 8. 1990, p. 29. (3) OJ No L 128, 14. 5. 1992, p. 27. ANNEX List of establishments in the following third countries approved for the export of deep-frozen bovine semen to the Community Poland Zaktad 'Intergen' 43-424 Drogomysl Registered number: 1-AI-P1 Sweden Svensk Avel OErnsro 532 00 Skara Registered number: S.E.3. New Zealand New Zealand Dairy Board Livestock Improvement Corporation Ltd Newstead Artificial Breeding Centre Morrinsville and Ruakura Roads Private Bag 3016 Hamilton New Zealand Registered number: NZAB1 Ambreed (NZ) Ltd Hamilton-Cambridge PO Box 176 Hamilton Registered number: NZAB2